Order entered October 29, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00676-CV

                  IN THE MATTER OF A.L., A JUVENILE

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JD-18-00518-X

                                     ORDER

      The reporter’s record in this case is overdue. By postcard dated August 26,

2020, we notified Court Reporter Pamela Sumler the reporter’s record was overdue

in this case. Thereafter, appellant’s counsel filed a docketing statement indicating

appellant is entitled to proceed in this appeal without payment of costs, and a copy

of his August 27, 2020 request for the reporter’s record. By order dated September

16, 2020, we ordered Ms. Sumler to file the record within thirty days. To date, Ms.

Sumler has not filed the reporter’s record nor otherwise corresponded with the

Court regarding the reporter’s record.     So that this appeal can proceed, we
ORDER Pamela Sumler, Official Court Reporter for the 305th Judicial District

Court, to file the reporter’s record within FIFTEEN DAYS.

      We DIRECT the Clerk of the Court to send copies of this order, by

electronic transmission, to the following persons:


      Honorable Cheryl Lee Shannon
      Presiding Judge
      305th Judicial District Court

      Ms. Pamela Sumler
      Official Court Reporter
      305th Judicial District Court

      All parties




                                             /s/     ROBERT D. BURNS, III
                                                     CHIEF JUSTICE